UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                  No. 06-7906



MICHAEL   B.    LESANE,   a/k/a    Michael   Bernard
Lesane,

                                                  Petitioner - Appellant,

           versus


ANTHONY J. PADULA, Warden of Lee Correctional
Institution; HENRY MCMASTER, Attorney General
of South Carolina,

                                                 Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:06-cv-00395-HMH)


Submitted:     March 22, 2007                   Decided:   March 29, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael B. Lesane, Appellant Pro Se. Donald John Zelenka, Derrick
K. McFarland, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael B. Lesane, a South Carolina prisoner, seeks to

appeal the district court’s order denying relief on his 28 U.S.C.

§ 2254 (2000) petition.    The district court referred this case to

a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).

The magistrate judge recommended that relief be denied and advised

Lesane that failure to timely file specific objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.    Despite this warning, Lesane

failed to file specific objections to the magistrate judge’s

recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.    See United States v.

Midgette, No. 05-4765, 2007 WL 572127, at *4-5 (4th Cir. Feb. 26,

2007); see also Thomas v. Arn, 474 U.S. 140 (1985); Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).    Lesane has waived

appellate review by failing to file specific objections after

receiving proper notice.    Accordingly, we deny a certificate of

appealability and dismiss the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                          DISMISSED



                                - 2 -